Exhibit 99.1 ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $2,166 in 2012 and $2,070 in 2011 Inventories Prepaid expenses and other current assets Deferred income tax assets Total current assets Equity method investment in HzO Property and equipment,net of accumulated depreciation at $2,101 in 2012 and $1,857 in 2011 Goodwill Intangible assets, net of accumulated amortization at $6,424 in 2012 and $3,989 in 2011 Deferred income tax assets 82 82 Note receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Income taxes payable Accrued liabilities Accrued wages and wage related expenses Deferred revenue Current portion of note payable - Sales returns liability Total current liabilities Revolving line of credit Noncurrent portion of note payable Total liabilities Stockholders' equity Common stock, $0.001 par value; 100,000 shares authorized; 30,236and 29,782 shares issued and outstanding, respectively 30 30 Additional paid-in capital Cumulative translation adjustment ) ) Note receivable collaterlized by stock ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ 1 ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, 2012 March 31, 2011 Net sales $ $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Amortization of definite-lived intangibles 50 Total operating expenses Income from operations Other income (expense): Interest expense ) ) Loss from equity method investment in HzO ) - Interest and other income ) - Total other income (expense) ) ) Income before provision for income taxes Income tax provision ) ) Net income Net loss attributable to noncontrolling interest - 52 Net income attributable to stockholders $ $ Earnings per share attributable to stockholders: Basic earnings per share $ $ Diluted earnings per share $ $ 2 ZAGG INC AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION TO GAAP (Unaudited) Unaudited Supplemental Data The following information is not a financial measure under generally accepted accounting principals (GAAP). In addition, it should not be construed as an alternative to any other measures of performance determined in accordance with GAAP, or as an indicator of our operating performance, liquidity or cash flows generated by operating, investing and financing activities as there may be significant factors or trends that it fails to address. We present this financial information because we believe that it is helpful to some investors as one measure of our operations. We caution investors that non-GAAP financial information, by its nature, departs from traditional accounting conventions; accordingly, its use can make it difficult to compare our results with our results from other reporting periods and with the results of other companies. Adjusted EBITDA Reconciliation Three Months Ended March 31, 2012 March 31, 2011 Net income attributable to stockholders in accordance with GAAP $ $ Adjustments: a. Stock based compensation expense b. Depreciation and amortization c. Provision for income taxes d. Other( income) expense 11 Adjusted EBITDA $ $ Diluted Adjusted EBITDA per common share $ $ Weighted average number of shares outstanding - diluted 3
